JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs by the parties and oral arguments of counsel. The court has determined that the issues presented occasion no need for an opinion. See D.C. Cir. R. 36(b).
Ahmad Nurriddin appeals the district court’s grant of summary judgment in favor of his employer on allegations of dis*6crimination and retaliation in violation of Title VII of the Civil Rights Acts of 1964, 42 U.S.C. § 2000e et seq. Nurriddin claims that his employer, the National Aeronautics and Space Administration (“NASA”), discriminated against him because of his race, religion and sex, and that it retaliated against him after he complained. He claims that, over an approximately six-year period between his hiring and eventual promotion, NASA took a number of actions against him that were motivated by discriminatory and retaliatory animus. The district court, after a thorough review of the evidence and the applicable legal standards, held that several of the claims were not fully exhausted, and that the others were not supported by evidence sufficient to survive summary judgment. Nurriddin v. Goldin, 382 F.Supp.2d 79, 92-106 (2005). Viewing the matter de novo, in light of the record, and the parties’ briefs and oral argument, we agree. Nurriddin made an insufficient showing to rebut NASA’s legitimate nondiscriminatory reasons for failing to promote him through May 1995. As to the period after May 1995, he failed to allege any discriminatory action. Accordingly, it is
ORDERED and ADJUDGED that the district court’s entry of summary judgment for NASA is affirmed.
Pursuant to Rule 36 of this Court, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after the disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed R.App. P. 41(b); D.C. Cir. R. 41.